Citation Nr: 0609627	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  02-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic blood 
disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
October 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  This case was remanded in 
November 2004 and now returns to the Board for appellate 
review.

The Board notes that the July 2002 rating decision also 
denied entitlement to service connection for a chronic skin 
disability.  The veteran thereafter appealed such issue to 
the Board and, in the November 2004 remand, further 
development was ordered.  Subsequently, in a rating decision 
issued in September 2005, service connection was granted for 
seborrheic dermatitis of the scalp, ears, upper face, and 
left arm, evaluated as 10 percent disabling, effective May 
21, 2001.  The veteran was advised that such decision 
represented a total grant of the benefit sought on appeal 
and, therefore, such issue was considered resolved in full.  
Consequently, the issue of entitlement to service connection 
for a chronic skin disability is no longer before the Board.

The Board also observes that on his substantive appeal (VA 
Form 9), received in November 2002, the veteran requested a 
Travel Board hearing at the local RO before a Veterans Law 
Judge.  Thereafter, in January 2003, the veteran requested a 
local hearing with a Detroit RO Hearing Officer, in addition 
to the Board hearing.  In March 2003, the veteran withdrew 
his request for a hearing before the Detroit RO Hearing 
Officer.  In September 2004, the veteran requested that his 
appeal be sent to the Board and indicated that he did not 
want a Travel Board hearing.  See 38 C.F.R. § 20.704(e) 
(2005).  Therefore, the veteran's requested hearings before 
the RO and the Board are considered withdrawn. 

The Board notes that the veteran applied for pension in May 
2001.  It appears that the RO is in the process of developing 
such claim, and therefore it continues to be referred for 
appropriate action. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The medical evidence of record does not demonstrate that 
the veteran has a current disability of a chronic blood 
disorder.


CONCLUSION OF LAW

The veteran does not currently have a chronic blood disorder 
that was incurred in or aggravated by active duty military 
service, or, is proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for a blood disorder in 
September 2001 and the initial unfavorable decision was 
issued in July 2002, after the enactment of the VCAA; 
however, the veteran was not provided adequate notice in 
accordance with the VCAA prior to such decision.  In 
Pelegrini, the Court of Appeals for Veterans Claims (Court) 
set out that the claimant need only be provided VCAA notice 
and an appropriate amount of time to respond, followed by 
proper subsequent VA process.  See Pelegrini at 120-123; see 
also 38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided in 
February 2005, the veteran's claim was readjudicated and a 
supplemental statement of the case was provided to him in 
September 2005, such that he had the opportunity to respond to 
the remedial VCAA notice prior to Board consideration of his 
case.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, VA informed the veteran in the February 2005 
letter of the information and evidence that is necessary to 
substantiate his service connection claim.  Specifically, he 
was notified that evidence of a current disability and a 
nexus between such and service was necessary to establish 
service connection.  

In addition, VA informed the veteran in the February 2005 
letter about the information and evidence that VA would seek 
to provide.  Specifically, he was advised that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration (SSA).  He 
was also informed that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, to 
include records from state and local governments, private 
doctors and hospitals, and current and former employers.  
Additionally, the February 2005 letter notified the veteran 
that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  
Also, he was informed that, if he provided the location and 
dates of treatment at any VA Medical Center, VA would obtain 
such records. 

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the 
February 2005 letter advised him that he should provide the 
names and addresses of all medical care providers who 
evaluated or treated him for his chronic blood disorder.  
Such letter further informed the veteran that he must provide 
enough information about his records so VA can request them 
from the appropriate person or facility and that it was his 
responsibility to ensure that VA received all requested 
records not in the possession of a Federal department or 
agency.  Also, as indicated previously, the veteran was 
advised that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider, and 
that, if he provided the location and dates of treatment at 
any VA Medical Center, VA would obtain such records.  

With respect to the fourth element of notice, the February 
2005 letter requested that the veteran inform VA if there is 
any other evidence or information that he believed would 
support his claim and, if such evidence or information was in 
his possession, to send it to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Therefore, for the foregoing reasons, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA treatment records and records received 
from SSA pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with adjudication of the veteran's claim.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claim.  Moreover, the veteran was provided 
with a VA examination in June 2005 in order to adjudicate his 
service connection claim.  VA has also assisted the veteran 
throughout the course of this appeal by providing him and his 
representative with a statement of the case in October 2002 
and supplemental statements of the case in June 2004 and 
September 2005, which informed him and his representative of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he was treated for a blood disorder 
while serving on active duty.  He claims that the blood 
disorder manifested itself in skin symptomatology.  The 
veteran's service medical records show a diagnosis of 
erythema multiforme and an impression of Stevens-Johnson 
syndrome in February 1949.  As such, he states that his blood 
disorder is related to his in-service treatment for skin 
disorders and, therefore, service connection is warranted for 
such disability.  The Board also notes that service 
connection has been granted for seborrheic dermatitis of the 
scalp, ears, upper face, and left arm; however, the Board 
finds that service connection is not warranted for a claimed 
chronic blood disorder either on a direct or secondary basis 
as there is no current diagnosis of record.

Post-service medical records received from SSA, dated in 1989 
and 1990, as well as VA treatment records, dated from March 
1998 to July 2005, reflect diagnoses pertaining to the 
veteran's cardiac and vascular systems, to include ischemic 
heart disease, peripheral vascular disease, arteriosclerotic 
heart disease, angina, deep venous thrombosis, hypertension, 
and a history of a myocardial infarction, as well as diabetes 
mellitus; however, such records are negative for a current 
diagnosis of a blood disorder.  Moreover, at the veteran's 
June 2005 VA hemic disorders examination, he denied any 
chronic blood condition as well as any history of anemia, 
specific bleeding, or coagulation problems.  He did not 
receive blood transfusions frequently and did not have sickle 
cell disease, leukemia, or blood cancer.  The veteran was not 
receiving any specific medications for blood problems.  After 
a review of the veteran's claims file, to include his service 
medical records showing a diagnosis of erythema multiforme, a 
physical examination, and blood tests, the examiner concluded 
that the veteran had no chronic blood condition as per the 
current examination.  In the absence of competent medical 
evidence of a present disability, there is no basis upon 
which to establish service connection.  See Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a chronic blood disorder.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a chronic blood disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


